Citation Nr: 1547870	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an effective date earlier than June 20, 2012, for a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than July 31, 2009, for the award of service connection for PTSD.

4.  Entitlement to an effective date earlier than July 31, 2009, for the award of service connection for status post right knee anterior cruciate ligament (ACL) tear and meniscus tear.

5.  Entitlement to an effective date earlier than July 31, 2009, for the award of service connection for right knee instability.




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from November 2003 to March 2004 and on active duty from June 2005 to September 2006.

These matters are before the Board of Veterans Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

As discussed below, in October 2010 the Veteran filed a timely notice of disagreement (NOD) in response to the July 2010 rating decision.  This was requesting an effective date earlier than July 31, 2009, for the award of service connection for PTSD, status post right knee ACL and meniscus tears, and right knee instability.  Additionally, in March 2013, the Veteran filed a timely NOD with respect to an effective date earlier than November 27, 2012 for PTSD assigned at 50 percent disability rating.  In a July 2014 rating decision, the RO assigned an effective date of June 20, 2012 for the 50 percent disability rating for PTSD.  This increase during the appeal did not constitute a full grant of the benefit sought. Therefore, the Veteran's claim for an increase remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A Statement of the Case (SOC) concerning these claims has not been provided by the VA.  The Board must remand these claims for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it).  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

A low back disability is attributable to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014);  38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with degenerative arthritis of the thoracolumbar spine.  He asserts that he first observed back pain during service, and that it has continued since that time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury;  and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.309.

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Arthritis is among these diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is considered competent if derived from a source that has personal knowledge of facts or circumstances and conveys matters that can be described through physical observation.  38 C.F.R. § 3.159(a).  Thus, a veteran is competent to report on his current and historic symptomatology in a claim for service connection.  See Kahana v. Shinseki, 24 Vet. App. 428, 438  (2011);  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Significantly, for purposes of this appeal, the United States Court of Appeals for the Federal Circuit has broadened the applicability of lay evidence by holding that such evidence can be sufficient, in certain instances, to prove nexus and that a "valid medical opinion" is not absolutely required to substantiate the nexus element.  See Davidson v. Shinseki,581 F.3d 1313, 1316 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts in a June 2012 statement, that his low back disability had its onset in service, and that he has continued to experience back pain since that time.

In his June 2012 statement, the Veteran indicated that while performing his responsibilities as a gunner, and sitting on a truck, he would sit on a strap (fat belt) which was approximately 4 inches wide.  He was required to wear approximately 60 pounds of gear, and was frequently tossed around the vehicle.  He asserts that these duties caused back pain which has continued thereafter.  The Veteran is competent to report the onset, frequency and continuity of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His assertions as to the onset of his back pain are deemed credible, as they are consistent with the time, place and circumstances of his service.  39 U.S.C.A. § 1154(b).

The Veteran's service treatment records, VA medical treatment records, and private records have been obtained.  His service treatment records are silent for reports of back pain.  Post-service evidence shows that the Veteran first reported for VA treatment for his back pain in December 2008.  At that time, the Veteran advised the VA treatment provider that he had been experiencing low back pain, which "started 1-2 years ago."  This places the onset of his back pain at or around the time he was discharged from service, and/or within the first post-service year.

A VA examination was conducted in March 2014.  X-ray studies during this examination confirmed a diagnosis of arthritis of the Veteran's back.  The VA examiner diagnosed the Veteran with degenerative arthritis of the thoracolumbar spine.

The medical evidence in the record corroborates the Veteran's June 2012 statement as to the onset of his back pain.  In the December 2008 treatment record, the Veteran reported a history of low back pain, beginning in service.  The Board finds this evidence particularly persuasive as it was offered during the course of treatment and prior to the Veteran filing a claim for benefits related to a back disability.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

On review, the evidence establishes that the Veteran has a current low back disability and in-service incurrence of back pain.  Thus, the first two elements of service connection are met.  Hickson v. West,12 Vet. App. 247, 253 (1999).  The question that remains is whether there is a nexus between the current disability and the in-service back pain.

The March 2014 examiner concluded that the Veteran's back disabilities were not related to his active military service because they did not begin during service and there was no confirmatory documentation of a back disability in service.  Denying a claim solely based on lack of corroborating documentation of injury or disease in service is impermissible.  Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Accordingly the Board finds this opinion has no probative value.

The Veteran asserts in the June 2012 statement that his back pain had its onset in service and continued after, and he is competent to attest to the onset and frequency of his back pain, which is capable of lay observation.  See Davidson, 581 F.3d at 1318.  His assertions are credible in the absence of probative evidence to the contrary and his June 2012 statement is particularly persuasive when taken with the earlier December 2008 VA treatment record, in which the Veteran reported experiencing back pain for 1-2 years.

As a result, the Board finds such lay evidence to be sufficient, given the particular facts of this case, to establish a direct link between his current low back disability and active service.  Indeed, the Veteran's June 2012 account, in tandem with the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d).

The Board recognizes that such an etiological relationship has not been demonstrated through competent medical opinion evidence.  However, 
the lack of probative medical opinion evidence is not fatal to a claim involving a disease expressly recognized as chronic under 38 C.F.R. § 3.309(a), which is manifested by symptoms that have persisted continuously since active service. 38 C.F.R. § 3.303(b);  Walker, supra.  The Veteran's assertions of ongoing back pain are sufficient to establish a continuity of symptomatology dating back to service, and are consistent with the evidence of record, particularly in this case where there has been a consistent assertion of back pain since service and a short period of time between discharge from service and the first documented complaints of back pain.  Therefore, the probative evidence of record is at least in equipoise as to whether the Veteran's low back disability had its onset in service and has continued to the present.  Reasonable doubt is to be resolved in favor of the Veteran.  Wise v. Shinseki, 26 Vet. App. 517 531 (2014).  Thus, the Board finds service connection is warranted.  38 C.F.R. § 3.303(b).


ORDER

Service connection for a low back disability is granted.


REMAND

In a July 2010 rating decision, the RO granted service connection for PTSD, status post right knee ACL and meniscus tears, and right knee instability, with an effective date of July 31, 2009.  The Veteran submitted an October 2010 NOD requesting an effective date earlier than July 31, 2009 for service connection.  In a March 2013 rating decision, the RO assigned a 50 percent disability rating, effective November 27, 2012.  A March 2013 NOD was submitted, requesting an earlier effective date.  An April 2014 rating decision assigned an earlier effective date of June 20, 2012 for the 50 percent disability rating for PTSD.  Because the RO has not yet issued an SOC addressing the issues of effective dates of service connection for PTSD, status post ACL and meniscus tears and right knee instability, as well as the effective date of the award of 50 percent disability evaluation for PTSD, a remand is required.  The AOJ has not and must now issue an SOC on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of effective dates of service connection for PTSD, status post ACL and meniscus tears and right knee instability, as well as the effective date of the award of 50 percent disability evaluation for PTSD.  These matters should be returned to the Board only if the Veteran perfects timely appeals as to the issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


